Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 6, 2014

                                           No. 04-14-00554-CV

                                IN RE LIFECELL CORPORATION

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On August 5, 2014, relator LifeCell Corporation filed a petition for writ of mandamus
and an emergency motion for temporary relief. The court has considered the petition for writ of
mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus and emergency motion for temporary relief are DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on August 6th, 2014.


                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 2014CI10718, styled LifeCell Corporation v. Novadaq Technologies, Inc.
and Novadaq Corp., pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Peter A.
Sakai presiding.